Grant, J.
(dissenting). The object of this bill is to enjoin the sale of ten parcels of land owned by the complainant in the city of Grand Rapids for general city taxes for 1901. The principal claim of the complainant is that these parcels of land were actually occupied in its legitimate business and use, and were exempt from local taxation under 2 Comp. Laws, § 6277. A somewhat full statement is essential to a clear understanding and determination of the question. The southern terminus of the complainant’s road is at Richmond, Ind. It extends from that city north through the entire Lower Peninsula of Michigan to Mackinaw City, passing through the defendant city. Grand Rapids is the largest and most important point on the road, which is. divided into two divisions; that city being the dividing point and also being the division headquarters. There is a large passenger and freight business in and out of the city. For the purpose ■of carrying on its business it has obtained considerable *598land through the city from the southern to the northern limits. It has a large passenger and two freight depots, a large yard and grounds for delivering and receiving-freight along its tracks. In running north its tracks cross Hall street, Fifth, Fourth, Third, Second, and First avenues in the order named. It has extensive railroad shops and a roundhouse located on the west side of the main track between Hall'street and Fifth avenue. Its yard extends from a line south of Hall street to Fifth avenue* and some of the tracks extend north of Fifth avenue.. But for the streets intervening, the land involved would be one parcel. Parcel 10 lies south of Fifth avenue,’ and is about 800 feet north and south and about 350 feet east and west. Immediately at the south of this strip are the roundhouse and construction and repair shops of complainant. Parcel 1 lies between Fifth and Fourth avenues. The south line of this parcel extends from its main track west to Hilton street, thence north 10 rods, thence east 150 feet, and thence north to Fourth avenue, parallel to Hilton street. This line extends as far north as Second avenue, and is the west line of complainant’s land, which gradually narrows as it approaches Second avenue. The second parcel lies between Fourth and Third avenues, the third parcel between Third and Second avenues, and the fifth — a strip about 50 feet wide — between Second and First avenues, and is described as the east 50 feet of lots 2, 3, 4, and 5 in block 14. The east boundary line of the above parcels is the west line of the right of way of the main track. The seventh parcel lies about a half mile farther north, and is a strip 70 feet wide, along the east side of Ottawa street between Island and Fulton streets. It is the west 70 feet of lots 2, 4, 6, 8, 10, and 12 on South Ottawa street. It is just north of the train shed and freight house. West of the center line of this block stands the brick freight house fronting on Fulton street. Upon this parcel is a coal yard and a track inside of it. There is only one track within that 70 feet, but there are four tracks on the same lots adjoining. ’They are used for *599delivering coal, and for reaching the freight house, and in loading and unloading cars at the freight house. At the north end these tracks connect with the main track at Market street. The coal shed covers a space of about 40 by 125 feet on the southwest corner of the 70 feet. The rest of the lot is a coal yard. That company uses all of the west 70 feet of these six lots that is not occupied by the railroad company. All the coal that comes to them is brought over the Grand Rapids &c Indiana tracks. There is a driveway 12 to 15 feet wide along the west side of the track from which the Bennett Company unloads and loads its freight. This driveway is used by others if occasion requires. The above are the only descriptions now in dispute.
Complainant’s coal docks are situated on the west side of the tenth parcel. These docks are used exclusively for its own use in storing coal and coaling engines. The cars are run upon a trestle for dumping into the coal bunkers. There are in all seven tracks upon this parcel — one upon the east, called the “caboose track,” used for storing cabooses and sometimes other cars, and a track called the “Porter track,” running from the north about 200 feet south of Fifth avenue, used for loading and unloading cars. Teams drive there for the purpose of loading and unloading. Coal, wood, and lumber are unloaded there, and cars are loaded for shipment out. The space between the east and west tracks is used for depositing material such as is required for use in its shops. This parcel of land, or the greater portion of it, was assessed in the year 1900. In a decree dated March 6, 1901, in the usual suit brought by the auditor general for the foreclosure of tax liens, it was held that this land was exempt under the statute above cited. There was no change in the situation between that and the following year. Two or more tracks in legitimate use for freight purposes are located upon parcels 1, 2, 3, and 5. Two lumber dealers, who ship in and out large amounts of lumber, unload their cars and pile their lumber along the tracks upon parcel 5. *600There is no arrangement between these parties and the complainant in regard to the use of this land. It appears to be to the interests of all parties, as well as to the public, to leave this lumber there for sale and for reshipment. The Bennett Ice & Fuel Company occupies the west 60 feet of the seventh parcel under a written license made May 26, 1883. This license permits the Bennett Company to .erect sheds for the purpose of loading and unloading coal and wood and shipping the same, and for no other purpose. No rent is charged. The sheds are to be removed whenever the company desires, upon 30 days’ notice. Either party can at any time terminate the agreement, in which case the Bennett Company is to remove the sheds at its own expense. On the southwest corner of parcel 1 is located an elevator owned by one Brown, and erected under a written license February 27, 1888. By this agreement Mr. Brown was permitted to erect a building at this place at his own expense, to be used for the purpose of a grain elevator and a warehouse, and not to be rented or let to any other party without the written consent of the railroad company. On parcel 2 a similar license was given by complainant to Hulst & Van Heulen on July 16, 1900, giving them the right to use a piece of land described by metes and bounds, and containing 23,430 square feet, for the purpose of erecting a building to be used for a coal and wood yard, and for no other purpose. A similar license, dated October 2, 1900, was also granted to the South G-rand Rapids Ice & Coal Company, containing an area of 21,615 square feet, to be used for the same purpose as that granted to Hulst & Van Heulen. A track runs through the center of this parcel north and south, from which Hulst & Van Heulen and the ice and coal .company receive and ship their freight.
The statute taxing railroads in 1901 provided that on all gross income not exceeding $2,000 per mile railroads should pay 2|- per cent, on such gross income; upon that in excess of $2,000 and not exceeding $4,000 per mile, Si per *601cent.; on all in excess of $4,000 and not exceeding $6,000 per mile, 4 per cent., etc. The statute then provided:
“The taxes so paid shall be in lieu of all other taxes upon the properties of such companies, except such real estate as is owned and can be conveyed by such corporations under the laws of this State, and not actually occupied in the exercise of its franchises, and not necessary or in use in the proper operation of its road, biit such real estate so accepted [excepted] shall be liable to taxation in the same manner and for the same purposes and to the same extent and subject to the same conditions and limitations as to the collection and return of taxes thereon as is other real estate in the several townships or’municipalities within which the same may be situated.” 2 Comp. Laws, § 6277.
If these lands are in actual present use for railroad purposes, they are exempt from further taxation, having already paid the tax under the law above cited. If they are not so used, but are held for future use, or for the accommodation of private parties, then they are subject to taxation.
An elevator built by a railroad company for the purpose of storing grain for hire after its liability as a common carrier has ceased is not exempt from taxation. Milwaukee, etc., R. Co. v. City of Milwaukee, 34 Wis. 271.
An elevator erected by a railroad company at a terminus of the road and used for transshipping grain and relieving cars of their lading, the grain remaining in the elevator until called for by the consignee, and a charge made if permitted to remain over 10 days, was held a necessary part of its equipment, and not subject to táxation. Pennsylvania R. Co. v. Mayor, etc., of Jersey City, 49 N. J. Law, 540 (9 Atl. 782, 60 Am. Rep. 648). See, also, In re Swigert, 119 Ill. 83 (6 N. E. 469).
A railroad company may lease its wharves and docks when not in use by it, and charge wharfage therefor, without being subject to taxation, provided that the use by the lessee is subordinate to the use of the railroad company. Osborn v. Railroad Co., 40 Conn. 498.
*602An elevator situated 900 feet from the right of way of a railroad company, together with 20 acres on which it was located, and the spur track there, is held exempt. State v. Railway Co., 86 Tenn. 438 (6 S. W. 880).
It is said in Milwaukee, etc., R. Co. v. Supervisors of Crawford Co., 29 Wis. 116, that provisions of this character should receive a fair and liberal construction in favor of the company, because they are not exempt from, taxation, but are required to pay their share of the public burdens by another method. If the grounds, buildings, and tracks are reasonably suitable and proper, and are in use for the furtherance of the business of the railroad company, they are exempt from other methods of taxation.
We held in Auditor General v. Railroad Co., 114 Mich. 682 (72 N. W. 992), that where two lumber firms, occupy a part of the docks, but paid no rent, and it was a convenience to the company in shipping lumber over its, road, and the entire lumber was so shipped, and the land was constantly used in shipping freight, it was not subject to general taxation.
This court held that an elevator used as a warehouse in connection with its regular business as a common carrier was not subject to a general tax. Detroit, etc., Station Co. v. City of Detroit, 88 Mich. 347 (50 N. W. 302).
Parcel 10, with its seven tracks, used for storing cabooses, coal, receiving and discharging freight, coaling engines, running its cars to its repair shops situated close to the south end of the parcel, and receiving material for its shops, is exempt. The circuit court for the county of Kent in chancery so held as to the tax of 1900 in a decree brought by the auditor general to foreclose lands delinquent for taxes. The condition was the same in 1901 as in 1900. Whether that decree is res adjudicata depends upon whether the city was party or privy to that suit. It is unnecessary to determine this question, inasmuch as we hold that the decree was right.
*603The fact that the complainant permitted the Bennett Company and other parties to erect buildings upon its land in which to receive and send out freight is in furtherance of the convenience of both carrier and shipper, and, we may fairly conclude, for the benefit of the general public. Because, the better the facilities for receiving and shipping, the less the cost. The Bennett Company pays annually about $30,000 to the complainant for carrying its merchandise, consisting mainly of coal, bulky and requiring temporary storage. Upon this amount it has already paid a tax. If the company owned these shops, and there discharged its freight to be delivered and received by the consignee, this would certainly be a legitimate use for the purposes of the company. It is no less the legitimate use because a party doing an immense business is permitted to erect its own sheds in which to receive the freight. These buildings are the personal property of the Bennett Company, and are subject to taxation. The parties, for their own convenience and that of the railroad company, have erected them, and they evidently facilitate the business of both. The Bennett Company has not the control of the track. This is under the control of the complainant, and when not in use in loading or unloading freight for the company can be and is used in handling freight for the other parties. The same is true of all the tracks. It is certainly a legitimate use of its land to run a side track thereon for the purpose of loading and unloading lumber. It does not make that use illegitimate, within the meaning of the law, because the parties are permitted to pile their lumber upon the. land near by, awaiting delivery or reshipment. All these tracks and buildings are used solely for receiving and transporting' freight. The complainant makes no charge for their use. The traffic at this point is large, and, we think, comes fairly and honestly within the legitimate use of the railroad company, so as te exempt it from general taxation under the statute.
Decree should be reversed, and decree entered here for complainant, with costs of both courts.